

Exhibit 10(b)
HARRIS CORPORATION
2015 EQUITY INCENTIVE PLAN
RESTRICTED UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
(March 14, 2018 Special Stock Grant to Eligible Non-U.S. Employees)




1.    Restricted Unit Award – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2015 Equity Incentive Plan (as may be
amended from time to time, the “Plan”) and upon the terms and conditions set
forth herein (these “Terms and Conditions”), Harris Corporation (the
“Corporation”) has granted on March 14, 2018 (the “Grant Date”) to the eligible
employee receiving these Terms and Conditions (the “Employee”) a Restricted Unit
Award (the “Award”) of ten (10) restricted units (such units, as may be adjusted
in accordance with the Plan and Section 1(c) of these Terms and Conditions, the
“Restricted Units”). At all times, each Restricted Unit shall be equal in value
to one share of common stock, $1.00 par value per share (the “Common Stock”), of
the Corporation (a “Share”). Such Award is subject to the following Terms and
Conditions (these Terms and Conditions, together with the Corporation’s letter
or notice to the Employee specifying the Restricted Units subject to the Award,
the Restriction Period, the form of payment of the Award and certain other terms
(the “Award Notice”), are referred to as the “Agreement”).


(a)    Restriction Period. For purposes of this Agreement, the Restricted Units
subject to the Award (or a portion thereof) shall vest upon the expiration of
the applicable period beginning on the Grant Date and ending as follows: five
(5) Restricted Units upon expiration of the period ending March 14, 2019 and
five (5) Restricted Units upon expiration of the period ending March 14, 2020
(each such period, a “Restriction Period”). The Board Committee may, in
accordance with the Plan and to the extent permitted by Section 409A of the Code
(if applicable), accelerate at any time the expiration of the Restriction Period
as to, and the vesting of, some or all of the Restricted Units that are not then
vested.


(b)    Payout of Award. Provided the Award has not previously been forfeited, as
soon as administratively practicable following the expiration of the Restriction
Period as to any Restricted Units that have become vested, but in no event later
than sixty (60) days following the expiration of the Restriction Period as to
such Restricted Units, the Corporation shall pay to the Employee a single lump
sum cash payment equal to the Fair Market Value (as of the date of the
expiration of the Restriction Period) of the number of Shares underlying such
Restricted Units that have become vested.


(c)    No Shareholder Rights; Adjustment to Restricted Units. The Employee shall
not have any rights as a shareholder with respect to the Shares underlying
Restricted Units and shall not be entitled to any dividend equivalents. If the
number of outstanding shares of Common Stock is changed as a result of a stock
dividend, stock split or the like, without additional consideration to the
Corporation, the Restricted Units subject to the Award that are not then vested
shall be adjusted to correspond to the change in the Corporation’s outstanding
shares of Common Stock.


2.    Prohibition Against Transfer. Until the expiration of the Restriction
Period and payout of the Award, the Award, the Restricted Units subject to the
Award that are not then vested, any interest in the cash to be paid related
thereto, and the rights granted under these Terms and Conditions and the
Agreement are not transferable except by will or by the laws of descent and
distribution in the event of the Employee’s death. Without limiting the
generality of the foregoing, except as aforesaid, until the expiration of the
Restriction Period and payout of the Award, the Award, the Restricted Units
subject to the Award that are not then vested, any interest in the cash to be
paid related thereto, and the rights granted under these Terms and Conditions
and the Agreement may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, charge,
alienation or similar process. Any attempt to effect any of the foregoing shall
be null and void and without effect.


3.    Forfeiture; Termination of Employment.


(a)    Except in the event of a Change in Control covered by Section 4 herein,
it shall be a condition to the vesting of Restricted Units and the payment of
cash following the expiration of the Restriction Period that the Employee shall
have remained continuously in the employ of the Corporation for a minimum of one
year from the grant date (the “Minimum Vesting Period”), and in the event that
the Minimum Vesting Period is not satisfied, the Award and any Restricted Units
or right to payment of cash shall be immediately forfeited upon the Employee’s
termination of employment with the Corporation. Except in the event of the death
or permanent disability (as determined by the Corporation) of the Employee
covered in Section 3(b) herein or a Change in Control covered in Section 4
herein, if the Employee ceases to be an employee of the Corporation following
satisfaction of the Minimum Vesting Period but prior to the expiration of the
applicable Restriction Period as to any Restricted Units subject to the Award
that are not then vested:


(i)    for any reason other than (x) retirement after age 55 with ten or more
years of full-time service or (y) involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Restricted Units
subject to the Award that are not then vested shall be automatically forfeited
upon such termination of employment; or


(ii)    due to (x) retirement after age 55 with ten or more years of full-time
service or (y) involuntary termination of employment of the Employee by the
Corporation other than for Misconduct, the Employee shall be vested in, and
entitled to receive a payout in respect of, such additional number of Restricted
Units subject to the Award that are not then vested as is equal to the
difference of (A) a pro-rata portion of the total number of Restricted Units
subject to the Award measured by a fraction, of which the numerator is the
number of days the Employee’s employment continued during the Restriction Period
beginning on the Grant Date and ending March 14, 2020, and the denominator is
the number of days of such Restriction Period, minus (B) the number of
Restricted Units, if any, that have become vested prior to such retirement or
termination of employment, and the remaining portion of the Restricted Units
subject to the Award that are not then vested shall be automatically forfeited
as of the date of such retirement or termination of employment. The Restriction
Period shall immediately expire with respect to such additional number of
Restricted Units that become vested pursuant to the provisions of this Section
3(a)(ii), if any, and, subject to Section 10 herein, the payout in respect of
such additional number of Restricted Units shall be made in the manner specified
in Section 1(b) as soon as administratively practicable following such immediate
expiration of the Restriction Period, but in no event later than sixty (60) days
following such immediate expiration of the Restriction Period. “Misconduct”
shall mean deliberate, willful or gross misconduct, as determined by the
Corporation.


(b)    If the Employee ceases to be an employee of the Corporation following
satisfaction of the Minimum Vesting Period but prior to the expiration of the
applicable Restriction Period as to any Restricted Units subject to the Award
that are not then vested due to death or permanent disability (as determined by
the Corporation), the Employee’s heirs or beneficiaries or the Employee, as
applicable, shall be fully vested in, and entitled to receive a payout in
respect of, the total number of Restricted Units subject to the Award that are
not then vested. In such event, the Restriction Period shall immediately expire,
and, subject to Section 10 herein, the payout in respect of the Restricted Units
subject to the Award that are not vested as of the date of the Employee’s death
or permanent disability (as determined by the Corporation), if any, shall be
made in the manner specified in Section 1(b) as soon as administratively
practicable following such immediate expiration of the Restriction Period, but
in no event later than sixty (60) days following such immediate expiration of
the Restriction Period.


4.    Change in Control. Upon a Change in Control that qualifies as a “change in
control event” within the meaning of Treasury Regulation §1.409A-3(i)(5), then
the Employee shall be fully vested in, and entitled to receive a payout in
respect of, the total number of Restricted Units subject to the Award that are
not then vested, the Restriction Period shall immediately expire and the payout
in respect of such Restricted Units shall be made in the manner specified in
Section 1(b) as soon as administratively practicable, but in no event later than
sixty (60) days following such Change in Control. In the event of a Change in
Control that does not qualify as a “change in control event” within the meaning
of Treasury Regulation §1.409A-3(i)(5), then the Employee shall be fully vested
in, and entitled to receive a payout in respect of, the total number of
Restricted Units subject to the Award that are not then vested; provided,
however, that such Restricted Units shall continue to be subject to the
Restriction Period until the expiration thereof, at which time the payout in
respect of the Restricted Units shall be made in the manner and at the time
specified in Section 1(b), 3(a)(ii) or 3(b), as applicable (and deeming Section
3(a)(ii) to apply in the event that the Employee ceases to be an employee of the
Corporation prior to the expiration of the Restriction Period for any reason
other than death or permanent disability (as determined by the Corporation)).


5.    [Intentionally omitted].


6.    [Intentionally omitted].


7.    [Intentionally omitted].


8.    Board Committee Administration. The Board Committee shall have authority,
subject to the express provisions of the Plan as in effect from time to time, to
construe these Terms and Conditions and the Agreement and the Plan, to
establish, amend and rescind rules and regulations relating to the Plan, and to
make all other determinations in the judgment of the Board Committee necessary
or desirable for the administration of the Plan. The Board Committee may correct
any defect or supply any omission or reconcile any inconsistency in these Terms
and Conditions and the Agreement in the manner and to the extent it shall deem
expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.


9.    Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.


10.    Compliance with Section 409A of the Code. The Agreement and the Plan are
intended to be exempt from the provisions of Section 409A of the Code to the
maximum extent permitted by applicable law. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Employee). Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with the Agreement is guaranteed, and the Employee
solely shall be responsible for any taxes, penalties or interest imposed on the
Employee in connection with the Agreement. Reference to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.


11.    Data Privacy; Electronic Delivery; Voluntary Participation; Discretionary
and Additional Compensation and Benefits. By receipt of the Award, the Employee
acknowledges and agrees that: (a) data, including the Employee’s personal data,
necessary to administer the Agreement may be exchanged among the Corporation and
its Subsidiaries and affiliates as necessary, and with any vendor engaged by the
Corporation to assist in the administration of equity awards; (b) unless and
until revoked in writing by the Employee, information and materials in
connection with this Agreement or any awards under the Plan, including, but not
limited to, any prospectuses and plan document, may be provided by means of
electronic delivery (including by e-mail, by web site access and/or by
facsimile); (c) the Employee’s receipt of the Award and participation in the
Plan is voluntary; (d) the benefits and rights provided by the Agreement and
Plan are wholly discretionary and, although provided by the Corporation, do not
constitute regular or periodic payments; and (e) the benefits and compensation
provided under the Agreement are in addition to the benefits and compensation
that otherwise are or would be available to the Employee in connection with
Employee’s employment with the Corporation.


12.    Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 10 of the Agreement, may not
be amended without the written consent of both the Corporation and the Employee.
The Agreement shall not in any way interfere with or limit the right of the
Corporation or any Subsidiary to terminate the Employee’s employment or service
with the Corporation or any Subsidiary at any time, and no contract or right of
employment shall be implied by these Terms and Conditions and the Agreement of
which they form a part. For purposes of these Terms and Conditions and the
Agreement, (i) employment by the Corporation or any Subsidiary or a successor to
the Corporation shall be considered employment by the Corporation and
(ii) references to “termination of employment,” “cessation of employment,”
“ceases to be employed,” “ceases to be an Employee” or similar phrases shall
mean the last day actually worked (as determined by the Corporation), and shall
not include any notice period or any period of severance or separation pay or
pay continuation (whether required by law or custom or otherwise provided)
following the last day actually worked. If the Award is assumed or a new award
is substituted therefor in any corporate reorganization (including, but not
limited to, any transaction of the type referred to in Section 424(a) of the
Code), employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation. Nothing contained in the Agreement
limits the Employee’s ability (1) to report possible violations of law or
regulation to, or file a charge or complaint with, the U.S. Securities and
Exchange Commission, the U.S. Equal Employment Opportunity Commission, the U.S.
National Labor Relations Board, the U.S. Occupational Safety and Health
Administration, the U.S. Department of Justice, the U.S. Congress, any U.S.
Inspector General, or any other U.S. Federal, state or local governmental agency
or commission (“Government Agencies”); (2) to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Corporation; or (3) under applicable U.S.
Federal law to (A) disclose in confidence trade secrets to U.S. Federal, state,
and local government officials, or to an attorney, for the sole purpose of
reporting or investigating a suspected violation of law or (B) disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.


LGLSP.001.GC01.006.013.4    1